Order filed December 3, 2013




                                             In The

                           Fourteenth Court of Appeals
                                     NO. 14-12-00914-CV
                                          ____________

                           IN THE INTEREST OF A.D, Appellant


                           On Appeal from the 317th District Court
                                   Jefferson County, Texas
                             Trial Court Cause No. C-206,829-B

                                           ORDER

       The clerk’s record was filed January 9, 2013 . Our review has determined that a relevant
item has been omitted from the clerk's record. See Tex. R. App. P. 34.5(c). The record does not
contain charge of the court/jury charge signed by the jury.

       The Jefferson County District Clerk is directed to file a supplemental clerk’s record on or
before December 13, 2013, containing charge of the court/jury charge signed by the jury.

       If the omitted item is not part of the case file, the district clerk is directed to file a
supplemental clerk’s record containing a certified statement that the omitted item is not a part of
the case file.



                                 PER CURIAM